Name: Commission Regulation (EC) No 2500/94 of 14 October 1994 establishing the allocations to importers of toys falling within CN code 9503 41 from the additional quantitative quota introduced by Council Regulation (EC) No 1921/94
 Type: Regulation
 Subject Matter: miscellaneous industries;  international trade;  tariff policy
 Date Published: nan

 15. 10 . 94 Official Journal of the European Communities No L 265/49 COMMISSION REGULATION (EC) No 2500/94 of 14 October 1994 establishing the allocations to importers of toys falling within CN code 9503 41 from the additional quantitative quota introduced by Council Regulation (EC) No 1921/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas ('), and in particular Articles 9 and 13 thereof, Having regard to Commission Regulation (EC) No 2247/94 of 15 September 1994 establishing procedures for administering the additional quantitative quota intro ­ duced by Council Regulation (EC) No 1921 /94 (2), and in particular Article 7 thereof, Whereas Regulation (EC) No 2247/94 has established the portions of the quota in question which are to be set aside for traditional importers and for other importers, and has determined the conditions and rules governing applica ­ tions for allocations from the quantities available ; Whereas in accordance with Article 6 of Regulation (EC) No 2247/94 the Member States have informed the Commission of the number and aggregate amount of the import licence applications received for each portion of the quota, and of the traditional importers' total imports for 1991 and for 1992 (the reference period); Whereas an examination of the figures received has revealed that the aggregate amount of the import licence applications lodged by traditional importers exceeds the portion of the quota set aside for them ; whereas applica ­ tions should consequently be met by applying the uniform rate of reduction given in Article 1 to the figure for each applicant's average imports over the reference period, expressed in ecus ; Whereas an examination of the figures received has revealed that the aggregate amount of applications lodged by other , importers exceeds the portion set aside for them ; whereas those applications should consequently be met by applying the uniform rate of reduction given in Article 2 to the amount requested by each importer, expressed in ecus, HAS ADOPTED THIS REGULATION : Article 1 Import licence applications lodged by traditional impor ­ ters in accordance with Articles 4 and 5 of Regulation (EC) No 2247/94 in respect of toys falling within CN code 9503 41 shall be met up to the value resulting from the application to each importer's average level of imports for 1991 and 1992 of a rate of reduction of 79,759 % . Where the use of this quantitative criterion would entail allocating a value greater than that applied for, the value allocated shall be limited to that contained in the applica ­ tion . Article 2 Import licence applications lodged by other importers in accordance with Article 4 of Regulation (EC) No 2247/94 in respect of toys falling within CN code. 9503 41 shall be met up to the value resulting from the application to the amount requested by the importers of a rate of reduction of 60,871 % . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1994. For the Commission Leon BRITTAN Member of the Commission (') OJ No L 66, 10. 3 . 1994, p . 1 . 0 OJ No L 242, 17. 9 . 1994, p . 2.